department of the treasury internal_revenue_service washington d c tax exempt and ‘ government entities division uniform issue list may ‘ se terry legend taxpayer a company b amount c credit_union d date e ira x this is in response to your ruling_request dated correspondence dated requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested for a waiver of the 60-day rollover as supplemented by taxpayer a age__ represents that he received a distribution from ira x totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to a misunderstanding between taxpayer a and company b which led to amount c being placed into an taxpayer a’s savings account with credit_union d instead of into taxpayer a's ira with credit_union d on date e taxpayer a received a distribution from ira x of amount c which company b moved that same day by wire transfer to credit_union d taxpayer a maintained both a regular savings account and an ira at credit_union d taxpayer a intended to rollover amount c into his ira with credit_union d however the transfer of amount c was made to taxpayer a’s non-ira savings account and not rolled over into his ira with credit_union d as taxpayer a intended taxpayer a did not realize the error until he received a form 1099-r in early the distribution of amount c from ira x amount c remains in taxpayer a’s savings account and has not been used for any other purpose that reflected based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers if i the entire amount received including money or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 --s sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted by taxpayer a is consistent with his assertion that he intended to rollover amount c into his ira maintained at credit_union d taxpayer a’s failure to accomplish such a timely rollover was caused by a misunderstanding between taxpayer a and company b which led to amount c being placed into taxpayer a's savings account with credit_union d instead of taxpayer a’s ira with credit_union d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c you are granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ae ‘ if you have any questions regarding this ruling you may contact sincerely yours ada pg ‘x donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
